Citation Nr: 1754707	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-13 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the appellant is entitled to Veteran status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The appellant has unverified service during a period of active duty for training (ACDUTRA) in the United States Army Reserve variously estimated as May 1978 to January 1979, from May 1979 to January 1980, or from May 1979 to August 1979.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2009 decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the appellant testified during a Board hearing in New Orleans, Louisiana, before the undersigned Veterans Law Judge.  A transcript is included in the claims file. 

In September 2012, the Board remanded the appellant's appeal with instruction to take the necessary steps to attempt to obtain any service personnel records relevant to the appellant's claim.  All necessary and reasonable steps were taken and documented, but no records were obtained.  The Board is therefore satisfied that the instructions in its September 2012 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence does not establish an injury or disease that occurred during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for status as a veteran have not been met.  38 U.S.C. § 101 (2012); 38 C.F.R. § 3.6 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims benefits based on status as a veteran.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the appellant in deciding this appeal.

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

The term "veteran" is defined in 38 U.S.C. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).   While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.

In his April 2008 claim, the appellant reported service in the Reserves from May 1978 to January 1979.  He reported experiencing a left shoulder injury in June 1978 and aggravation of his pre-existing asthma in August 1978.  Based on this information VA made a request for records through the Personnel Information Exchange System (PIES).  In February 2009, VA received a response indicating that the National Personnel Records Center (NPRC) was unable to locate any records responsive to this request.

In March 2009 the appellant subsequently reported service dates from May 1979 to October 1979.  A second request was made to PIES, and again in July 2009 VA was notified that the NPRC was unable to locate relevant records.  Based on this, VA denied the appellant's claim in an October 2009 decision.

In his October 2009 notice of disagreement, the appellant again reported that he broke his shoulder in service in 1978.

In an April 2010 letter, the appellant was requested to provide more specific information to assist with a search for records.  Specifically, the appellant was requested to provide information such as where he was stationed, what unit he was with, or any other specifics.  In an April 2010 statement, he reported that he served in the Reserves at Fort Jackson, South Carolina, and Fort Lee in Virginia.  He explained that while at Fort Lee, he was contacted by the Red Cross and called home because his mother was dying.  

In July 2010 the appellant submitted an armed forces identification card with his name and photo, issued June 1979 and expiring November 1979.  Based on these dates, VA submitted a third PIES request in September 2010.  In April 2011, VA received a response that NPRC was unable to locate any relevant records.

In January 2012, the appellant submitted photocopies of manual from the United States Army Training Center in Fort Jackson, South Carolina.  The appellant identified himself in a series of photographs and noted that his name was listed among the trainees.  In addition, there is a copy of an October 1980 certificate presented to the appellant's family in recognition of the sacrifices made to family life so that their Reservist could continue to serve.

At his March 2012 hearing, the appellant reported having entered the Army Reserves in May 1979 and went to basic training in Fort Jackson, South Carolina, where he broke his collarbone.  He stated that he was in the hospital for three days and then placed on light duty and completed basic training.  He then reported that he began advanced individual training at Fort Lee, but came home in August 1979 on emergency leave from the Red Cross because his mother had brain surgery.  He reported being treated by VA while home caring for his mother.  He further reported that his own copies of his records were destroyed during the floods of Hurricane Katrina.  

After the Board remanded the appellant's claim, another PIES request was made in February 2013.  In April 2013 VA received a response that the NPRC again was unable to locate any records.  Another PIES request was made in January 2014, and another negative response was received from the NPRC in April 2014.  Attempts were made to request information from the Defense Finance and Accounting Service (DFAS) in February 2013 and May 2013 without any response.  In February 2016, VA issued a formal finding of the unavailability of Army Reserve leave and earning statements during his estimated time of service from May 1979 to January 1980.  A third attempt was made in March 2016 to request information from DFAS, and in an April 2016 response DFAS indicated that no records were found based on the appellant's name and social security number.  A second response confirmed that DFAS was unable to find records in both archived Army active and reserve files.  The appellant was informed of all development attempts in a May 2016 letter.

The Board finds that the evidence weighs against a finding of an injury or disease during a period of ACDUTRA.  The unavailability of records has rendered VA unable to verify an eligible period of service.  While the appellant has provided a military identification and training manual which establish that he was enlisted in some period of service, his statements do not credibly establish a period of service sufficient for veteran status.  Specifically, the appellant's reports of an in-service injury are confusing; he stated that he broke his collarbone but nevertheless completed basic training on time.  Absent corroborating evidence, the Board does not find this credible.  Furthermore, his reports of emergency leave involving the Red Cross lead to questions about whether an eligible period of service was ever completed.  For these reasons, the Board finds that the evidence weighs against a finding of an injury or disease during a period of ACDUTRA, and status as a veteran is therefore denied.

ORDER

Status as a veteran is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


